The appeal brings for review final decree of divorce in a suit seeking divorce on the ground of willful, obstinate and continued desertion of the wife by the husband.
We have carefully examined the record and find sufficient evidence to support a decree in favor of the wife on the ground of cruel and inhuman treatment but such ground is not set up in the bill of complaint. The evidence, however, is insufficient to establish willful, obstinate and continued desertion as required by the statutes.
The decree is reversed with leave to the Court below to permit complainant to amend her bill of complaint as she shall be advised and, thereupon, to further proceed in accordance with law and the rules of practice.
So ordered.
Reversed with directions.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.